Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Statutory Category?
Yes. Claims 1-20 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). Claims 1-7 are directed to a method, which falls within the statutory category of a machine; Claims 8-14 are directed to a system, which falls within the statutory category of a process; and Claims 15-20 are directed to a non-transitory computer readable media, which falls within the statutory category of article of manufacture.

Step 2A - Prong 1: Judicial Exception Recited?

Yes. Claims 1-7, 8-14 and 15-20 recite a system, a method and a program product directed to the abstract idea of transforming a workflow. These limitations, as recited, under the broadest reasonable interpretation, covers performance of these limitations in the mind but for the recitation of generic computer components. That, is other than reciting "a processing device," nothing in the claim precludes doing this within a computer and simply displaying a result. These limitations are a mental/display process. Therefore, claims recite an abstract idea. The workflow is not executed.
Step 2A - Prong 2: Integrated into a Practical Application?
No. The claim(s) does/do not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
The claims recite additional element that deal with transformation of elements and rules dealing with these transformations as well generating a transformed workflow. Specific examples of rules deal with changing element types (claim 3) or changing coordinates of an element (claim 4) or the layout (claim 5). These steps are recited at a high level of generality which are forms of insignificant extra-solution activities. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to the abstract idea.
2B: Claims provide an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies her in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that additional elements are insignificant extrasolution activities in Step 2A should be reevaluated in Step 2B. Here, the steps of “a set of rules and applying them to the metadata of a workflow and generating and displaying a transformed workflow” are functions that are performed using generic computer component (i.e. one or more processors and memory). These generic computer based limitations are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element. Therefore, the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field. Use of a generic computer does not transform an abstract idea into patent-eligible invention. 
For these reasons, there is no inventive concept in the claims, and thus they are ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anya (US 2017/0269971 A1) in view of Hershowitz (US 2019/0354636 A1).

As per claim 1, Anya teaches A method comprising: 
receiving, by a processing device, metadata defining a workflow configured for processing by a source system; (Anya [0040] Additionally, at operation 304, each of the tasks in the workflow is annotated with a respective set of metadata. In particular, each task in the workflow is annotated with a set of metadata corresponding to characteristics of the task. As used herein, a set of metadata that annotates a task includes any information that describes the task)
identifying, by the processing device, a set of rules associated with transforming the metadata for processing by a target system; (Anya [0041] In one embodiment, annotating a task includes generating an annotation that includes at least one input annotation and/or at least one output annotation. As an option, the at least one input annotation of the task includes one or more policy constraints of the task, one or more temporal constraints of the task, one or more structural constraints of the task, and/or one or more resource requirements of the task. Moreover, each input annotation of the task may be associated with a value. and [0073] Moreover, a task assessment component 408 analyzes the tasks in the workflow utilizing the metadata annotations and one or more predefined policies [rules], as described in the context of operation 306 of FIG. 3.)
applying, by the processing device, a first rule of the set of rules to the metadata to execute a first transformation of an element of the metadata (Anya [0058] Referring again to FIG. 3, at operation 306, the tasks in the workflow are analyzed utilizing the metadata annotations and one or more predefined policies. In one embodiment, the one or more predefined policies include one or more rules for determining the crowdsourceability of a task. In other words, for a given task in the workflow, the metadata annotations of the task and one or more policies are evaluated to determine whether the task should be crowdsourced, or if the task should be not be crowdsourced (i.e., the task should be completed within the office environment of the business for which the workflow is being completed, etc.). Accordingly, analyzing a task in a workflow may include comparing the values of annotations of the task with one or more threshold values defined by the policies. Still yet, analyzing a task in a workflow may include computing a value (e.g., a mean, a weighted average, etc.) utilizing the one or more values of annotations of the task, and comparing the computed value to a threshold. For example, the overall crowdsourceability factor of a task may be computed as a geometric mean of the weighted product of the values of each of the factors described above. )
generating, by the processing system, a transformed workflow including the first transformation and the second transformation;  (Anya [0073] Still further, a workflow transformation component 410 generates an alternative configuration of the workflow based on the analysis of the tasks, as described in the context of operation 308 of FIG. 3 and [0077] After the workflow crowdsourceability assessment module 404 has processed the workflow selected by the business manager 402, the workflow crowdsourceability assessment module 404 outputs [display] an alternative configuration of the workflow to the workflow management and execution module 420. [0078] In this way, the alternative configuration of the workflow may comprise a hybrid workflow that is logically divided in a manner that allows for the efficient assignment of respective tasks to both the in-house employee 430 and crowdworkers 432A, 4328 ... 432N.).
causing, by the processing system, a display of the transformed workflow via the target system. (Anya Fig 4 and [0085] Finally, based on the calculated task assignments, a workflow configuration that includes task assignments is recommended [displayed] at operation 528. In one embodiment, as shown in operation 528, the recommended task and workflow configuration comprises an alternative configuration of the workflow retrieved at operation 512, as described above in the context of FIG. 3. Moreover, the alternative workflow configuration preferably includes crowdsourceability scores).
Anya does not teach applying, by the processing system, a second rule of the set of rules to the metadata to execute a second transformation of a position of an element of the metadata.
However, Hershowitz teaches applying, by the processing system, a second rule of the set of rules to the metadata to execute a second transformation of a position of an element of the metadata; (Hershowitz [0039] In another preferred embodiment, the matching sub-functions may include a sine function or a step function that computes its score with a value between 0 and 1. If the match-score of a pair is above the curator established matching-threshold [rule] and further if the position/location of the from node in the from document is the same as that of the to location of the to node in the to document, then this indicates that the from and to nodes are an identical or prefect match. However, the definition of an identical match may vary based on the domain of the from and to documents. Alternatively, if the locations of the from and to nodes of a matched pair are different in their respective source documents, then this indicates that the from node has moved from its from location in the from document as a to node at the to location in the to document).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Hershowitz with the system of Anya to apply a set of rules to the metadata. One having ordinary skill in the art would have been motivated to use Hershowitz into the system of Anya for the purpose of comparing xml documents (Hershowitz paragraph 01). 

As to claims 8 and 15, they are rejected based on the same reason as claim 1.

Claims 2, 3, 6, 9, 10, 13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anya (US 2017/0269971 A1) in view of Hershowitz (US 2019/0354636 A1) in further view of McDonough (US 2016/0232463 A1).

As per claim 2, Anya and Hershowitz do not teach the workflow comprises a plurality of element types associated by one or more connectors.
However, McDonough teaches the workflow comprises a plurality of element types associated by one or more connectors. (McDonough  [0032] The social media processing engine 108a selects (206) a workflow action item based upon the portion of the social media activity data for the identified customer. When the social media processing engine 108a has identified a customer associated with a portion of the social media data, the social media processing engine 108a can analyze the portion of the social media data to determine a plurality of content characteristics associated with the social media activity data. Exemplary content characteristics include, but are not limited to, sentiment data, financial data, employment data, life event data, audiovisual data, search engine query data, customer relationship management (CRM) data, and real estate data. For example, if a customer just updated his employment status on Linkedln to indicate that he has changed jobs, and perhaps he has placed his home on the market (e.g., via information provided on Realtor.com or Zillow), the social media processing engine 108a can determine that the customer may wish to rollover his 401(k) account from his previous employer. As a result, the social media processing engine 108a can select a workflow action item associated with a particular workflow process to be initiated, where upon completion the workflow process would result in a response that addresses a customer need identified in the social media activity data by the engine 108a or best matches the content characteristics and thus results in an opportunity to initiate an interaction with the customer).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine McDonough with the system of Anya and Hershowitz to have connectors in a workflow. One having ordinary skill in the art would have been motivated to use McDonough into the system of Anya and Hershowitz for the purpose of generating and executing computer system workflow action items. (McDonough paragraph 01)

As per claim 3, McDonough teaches the first rule translates an element type of the element from a first element type to a second element type. (McDonough [0011] In some embodiments, executing the populated workflow action item comprises identifying an enterprise computing system that is capable of processing the workflow action item, and translating the workflow action item into the workflow transaction request based upon data requirements associated with the enterprise computing system. In some embodiments, the workflow transaction request comprises programmatic instructions specific to the corresponding enterprise computing system that, when executed by the enterprise computing system, initiates the workflow transaction). [0035] The workflow processing engine 108b can execute the workflow action item to result in the transmission of a workflow transaction request to the enterprise computing system 112. In some embodiments, as part of the execution of the workflow action item, the workflow processing engine 108b translates the workflow action item into the workflow transaction request based upon data requirements associated with the enterprise computing system. The workflow processing engine 108b can convert the action item from one data protocol to another data protocol that is accepted by the enterprise system 112 and/or the workflow processing engine 108b can format the data elements that comprise the workflow action item into a form that is acceptable by the enterprise system 112. It should be appreciated that other types of conversion or translation of the workflow action item to a form that is usable by the enterprise computing system 112 (e.g., encryption, data allocation, authentication) are within the scope of invention).

As per claim 6, Anya and Hershowitz do not teach wherein the first rule translates a property of the element from a first property type to a second property type.
However, McDonough teaches wherein the first rule translates a property of the element from a first property type to a second property type. (McDonough [0011] In some embodiments, executing the populated workflow action item comprises identifying an enterprise computing system that is capable of processing the workflow action item, and translating the workflow action item into the workflow transaction request based upon data requirements associated with the enterprise computing system. In some embodiments, the workflow transaction request comprises programmatic instructions specific to the corresponding enterprise computing system that, when executed by the enterprise computing system, initiates the workflow transaction). [0035] The workflow processing engine 108b can execute the workflow action item to result in the transmission of a workflow transaction request to the enterprise computing system 112. In some embodiments, as part of the execution of the workflow action item, the workflow processing engine 108b translates the workflow action item into the workflow transaction request based upon data requirements associated with the enterprise computing system. The workflow processing engine 108b can convert the action item from one data protocol to another data protocol that is accepted by the enterprise system 112 and/or the workflow processing engine 108b can format the data elements that comprise the workflow action item into a form that is acceptable by the enterprise system 112. It should be appreciated that other types of conversion or translation of the workflow action item to a form that is usable by the enterprise computing system 112 (e.g., encryption, data allocation, authentication) are within the scope of invention).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine McDonough with the system of Anya and Hershowitz to translate a property of the element. One having ordinary skill in the art would have been motivated to use McDonough into the system of Anya and Hershowitz for the purpose of generating and executing computer system workflow action items. (McDonough paragraph 01)

As to claims 9 and 16, they are rejected based on the same reason as claim 2.
As to claims 10 and 17, they are rejected based on the same reason as claim 3.
As to claims 13 and 20, they are rejected based on the same reason as claim 6.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anya (US 2017/0269971 A1) in view of Hershowitz (US 2019/0354636 A1) in further view of McDonough (US 2016/0232463 A1) and Erickson (US 2011/0239126 A1).

As per claim 4, Anya and Hershowitz and McDonough do not teach the second rule comprises updating a first set of coordinates defining a first layout of the plurality of element types of the workflow as processed by the source system to a second set of coordinates defining a second layout of the plurality of element types of the workflow as processed by the target system.
However, Erickson teaches the second rule comprises updating a first set of coordinates defining a first layout of the plurality of element types of the workflow as processed by the source system to a second set of coordinates defining a second layout of the plurality of element types of the workflow as processed by the target system. (Erickson [0093] Using a graphical editor, a user can specify a graphical layout of icons representing the nodes. The graphical layout or arrangement accordingly specifies a sequence of connected nodes such that the workflow data file is generated based on the graphical layout of icons representing the nodes. The graphical editor can also receive input that modifies the graphical layout of icons, and then update workflow definitions in the workflow data file).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Erickson with the system of Anya and Hershowitz and McDonough to update a first set of coordinates. One having ordinary skill in the art would have been motivated to use Erickson into the system of Anya and Hershowitz and McDonough for the purpose of managing sessions in a workflow system (Erickson paragraph 13). 

As to claims 11 and 18, they are rejected based on the same reason as claim 4.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anya (US 2017/0269971 A1) in view of Hershowitz (US 2019/0354636 A1) in further view of Assom (US 2015/0169758 A1).

As per claim 5, Anya and Hershowitz do not teach wherein the first layout comprises a column-based layout and the second layout comprises a tree-based layout.
However, Assom teaches the first layout comprises a column-based layout and the second layout comprises a tree-based layout. (Assom (0240] textual-grid layout: an equivalent representation of a tree of the sub-graph by means of columns and rows, where each column displays the neighbors of the heading entity, ordered by proximity; columns' headers result aligned in the top row, so that the top row represents the shortest-path within the tree; (see: FIG. 17I)).

The examiner is interpreting this “column-based” layout under broadest reasonable interpretation to include any kind of display that involves arranging things based on columns and rows.

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Assom with the system of Anya and Hershowitz to use a column-based layout. One having ordinary skill in the art would have been motivated to use Assom into the system of Anya and Hershowitz for the purpose of using graphs in information retrieval. (Assom paragraph 16) 

As to claims 12 and 19, they are rejected based on the same reason as claim 5.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anya (US 2017/0269971 A1) in view of Hershowitz (US 2019/0354636 A1) in further view of Basavaiah (US 11,269,876 B1)

As per claim 7, Anya and Hershowitz do not teach wherein the first rule adds a property to the element.
However, Basavaiah teaches wherein the first rule adds a property to the element. (Basavaiah [col 167, lines 20-25] For example, where a transformation adds attribute values to a node, the transformation may also add a metric related to that attribute value (e.g., an average of the value across a number of instances corresponding to the node)).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Basavaiah with the system of Anya and Hershowitz to add a property to the element. One having ordinary skill in the art would have been motivated to use Basavaiah into the system of Anya and Hershowitz for the purpose of implementing a scalable network of Hybrid Cloud/Private Data Environments distributed nodes communicatively coupled to diverse data. (Basavaiah col 6, lines 18-20)

As to claim 14, it is rejected based on the same reason as claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7958058 B2 – discloses an item migration system generates a workflow process comprising logical nodes and physical nodes. Candidate physical nodes are associated with the logical nodes. An item generated at an initial logical node within the workflow process is inserted into the workflow and logically migrated to a subsequent logical node. The system determines whether the item requires physical migration based on properties of the item, characteristics of the subsequent logical node, characteristics of candidate physical nodes, and weighting factors applied to the properties and characteristics. If the item requires physical migration, the system selects an optimum target physical node from the candidate physical nodes. The present system migrates the item to the physical location corresponding to the selected physical node. Otherwise, the present system performs logical migration to the logical node without physical migration. 
US 20110071876 A1 – discloses A method and information processing system manage workflow instance migration. An initial workflow process model is compared with a new workflow process model. A set of differences between the initial workflow process model and the new workflow process model are determined. At least one set of activities associated with the initial workflow process model that is migrateable to the new workflow process model is identified based on the set of differences. A migration plan associated with the initial workflow process model and the new workflow process model is generated. The migration plan includes the at least one set of activities associated with the initial workflow process model. The migration plan is then used to evaluate a set of workflow instances associated with the initial workflow process model and migrate one or more of these workflow instances to the new workflow process model based thereon.
US 20090125366 A1 – discloses a workflow management method for a workflow system comprises registering events recognized by one or more workflows in a workflow event registry, registering new dependency information in an event dependency registry, and registering corrective actions in an event handling directives module. Further, upon receipt of an event, the method comprises identifying workflows that have a dependency associated with the received event, forwarding the event to dependent workflows which recognize the event, determining, with reference to the event handling directives module, corrective actions for dependent workflows which do not recognize the event, and instructing, by way of recognized events, the dependent workflows which do not recognize the event to perform the corrective actions.
US 2015/0286495 A1 – discloses methods and computer program products configured to provide and perform metadata-based workflow management are disclosed. The inventive subject matter includes a computer readable storage medium having computer readable program instructions embodied therewith. The computer readable program instructions are configured to: initiate a workflow configured to process data; associate the data with metadata; and drive at least a portion of the workflow based on at least some of the metadata. The metadata include anchoring metadata; common metadata; and custom metadata. Inventive subject matter also encompasses a method for managing genomic data processing workflows using metadata includes: initiating a workflow; receiving a request to manage the workflow using metadata comprising: anchoring metadata, common metadata, and custom metadata, associating the metadata with the data; and driving at least a portion of the workflow based on the metadata. The workflow involves genomic analyses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196